Yon athan Silver Grossroad Jower

Attorney at Baw 80-02 Hew Gardens Koad, Suite #316, Hew Gardens, NY. 11415
_ (218) 520-1010
of Counsel Fax No. (118) 575-9842
Stephen DF Fein fuanplata @aol com
Seanifer DBeinert

Paul C. Aerson
January 21, 2020

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:
I am writing as the attorney for the plaintiff.

The plaintiff withdraws his request fora pre-motion
conference and will not be making an application for remand at this
time.

Plaintiff intends to make a motion to seek further
discovery from defendants which will be addressed in a separate
application.

As to defendants request for a briefing schedule, although
counsel’s letter of December 20, 2020 states that a motion to dismiss
is intended, there are no grounds stated why that motion to dismiss
will be made such as statute of limitations, failure to obtain proper
service, etc. It would appear that a pre-motion conference is required
and must be requested.

Plaintiff would respectfully ask for a 3 week period to
provide his opposition to the ion, assuming,a briefing schedule is
set down by the Court.

    
